Exhibit 10.1

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 30th day of June, 2009 by and between Silicon Valley Bank
(“Bank”) and SOLTA MEDICAL, INC., a Delaware corporation (“Borrower”) whose
address is 25881 Industrial Boulevard, Hayward, CA 94545.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 9, 2009, as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2009 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend
additional credit and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.2 (Term Loan). Section 2.1.2(a) is amended in its entirety and
replaced with the following:

“(a) Availability. Bank shall make (i) the first tranche of a term loan
available to Borrower in an amount up to the Tranche I Term Loan Amount on the
Effective Date (“Tranche I”) and (ii) the second tranche of a term loan
available to Borrower in an amount up to the Tranche II Term Loan Amount on
June 30, 2009 (“Tranche II”), each subject to the satisfaction of the terms and
conditions of this Agreement. The proceeds of Tranche II of the Term Loan shall
be used for general working capital purposes”



--------------------------------------------------------------------------------

2.2 Section 2.1.2 (Term Loan). Section 2.1.2(b) is amended in its entirety and
replaced with the following:

“(b) Repayment. Interest shall accrue on each tranche of the Term Loan from the
date such tranche of the Term Loan is made. Borrower shall repay Tranche I of
the Term Loan in thirty three (33) equal monthly installments of principal and
interest (the “Tranche I Term Loan Payment”) on the first day of each month
beginning on April 1, 2009. Borrower’s final Tranche I Term Loan Payment, due on
the Tranche I Term Loan Maturity Date, shall include all outstanding principal
and accrued and unpaid interest under Tranche I. Borrower shall repay Tranche II
of the Term Loan in thirty three (33) equal monthly installments of principal
and interest (the “Tranche II Term Loan Payment”) on the first day of each month
beginning on July 1, 2009. Borrower’s final Tranche II Term Loan Payment, due on
the Tranche II Term Loan Maturity Date, shall include all outstanding principal
and accrued and unpaid interest under Tranche II of the Term Loan.”

2.3 Section 2.4 (Fees). Section 2.4(a) is amended in its entirety and replaced
with the following:

“(a) Final Payment Fee. On the earlier of (i) the Tranche I Term Loan Maturity
Date or the Tranche II Term Loan Maturity Date (as applicable for each tranche)
or (ii) the date such Term Loan is prepaid in full, a Final Payment Fee equal to
three and one half percent (3.50%) of the aggregate principal amount of Tranche
I or Tranche II of the Term Loan (as applicable) made by Bank to Borrower
hereunder;”

2.4 Section 3.4 (Procedures for Borrowing). Section 3.4(b) is amended in its
entirety and replaced with the following:

“(b) Term Loan. Subject to the prior satisfaction of all other applicable
conditions to the making of either tranche of the Term Loan, to obtain either
tranche of the Term Loan, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m. Pacific
time on the Funding Date of the applicable tranche of the Term Loan. Together
with any such electronic or facsimile notification, Borrower shall deliver to
Bank by electronic mail or facsimile a completed Payment/Advance Form executed
by a Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee. Bank shall credit the applicable tranche of the Term Loan to the
Designated Deposit Account.”

2.5 Section 8.1 (Payment Default). Section 8.1 is amended in its entirety and
replaced with the following:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Revolving Line Maturity Date, the Tranche I Term Loan Maturity Date or the
Tranche II Term Loan Maturity Date). During the cure period, the failure to cure
fee payment default is not an Event of Default (but no Credit Extension will be
made during the cure period);”

 

-2-



--------------------------------------------------------------------------------

2.6 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Basic Rate” is the per annum rate of interest (based on a year of 360 days)
equal to the sum of (a) U.S. Treasury note yield to maturity for a term equal to
the Treasury Note Maturity as reported in the Federal Reserve Statistical
Release H.15-Selected Interest Rates under the heading “U.S. Government
Securities/Treasury Constant Maturities” on the Funding Date of Tranche I of the
Term Loan, plus (b) the Loan Margin. (In the event Release H.15 is no longer
published, Bank shall select a comparable publication to determine the U.S.
Treasury note yield to maturity.)

“Borrowing Base” is seventy percent (70%) of Eligible Accounts.

“Liquidity” is, on any date, Borrower’s consolidated, unrestricted cash held at
Bank plus fifty percent (50%) of Eligible Accounts.

“Revolving Line” is an Advance or Advances in an amount equal to Eight Million
Dollars ($8,000,000).

“Tranche I” is defined in Section 2.1.2(a).

“Tranche I Term Loan Amount” is an amount equal Three Million Dollars
($3,000,000),

“Tranche I Term Loan Payment” is defined in Section 2.1.2(b).

“Tranche I Term Loan Maturity Date” is December 1, 2011.

“Tranche II” is defined in Section 2.1.2(a).

“Tranche II Term Loan Amount” is an amount equal One Million Dollars
($1,000,000).

“Tranche II Term Loan Payment” is defined in Section 2.1.2(b).

“Tranche II Term Loan Maturity Date” is March 1, 2012.

2.7 Section 13 (Definitions). The defined terms “Term Loan Amount”, “Term Loan
Payment” and “Term Loan Maturity Date” set forth in Section 13.1 are hereby
deleted in their entirety.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

-3-



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which ease they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

-4-



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto and
(ii) the payment by Borrower of an amendment fee in the amount of Fifty Thousand
Dollars ($50,000).

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK       BORROWER Silicon Valley Bank     Solta Medical, Inc. By:  

/s/    Ben Colombo

    By:  

/s/    John F. Glenn

Name:  

Ben Colombo

    Name:  

John F. Glenn

Title:  

Senior Relationship Manager

    Title:  

CFO